DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cutouts from claim 7, the window from claim 8, the protective cap from claim 9, and the cycle spider from claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 2, recites “substantially a same size and shape” which is indefinite because it is unclear what the metes and bounds of the limitation are.  For example, is first a dimension that is a half inch bigger than a second dimension substantially the same size as the second dimension?  Is the Applicant trying to claim that the resiliently deformable member is in direct contact with four sides of the crank arm?
Claim 11 recites the limitation "the leaf spring" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14, line 2, recites “two wheels” which is indefinite because it is unclear if the two wheels include the wheel from claim 1, line 4, or if the Applicant is trying to claim a bicycle with three wheels.

Claim 16 recites the limitation "the direction of rotation" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the direction of rotation" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 10, 14-16, 18, and 20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feltrin (US 9,027,439 B2).
Regarding claim 1, Feltrin discloses a cycle crank assembly, comprising:
a crank spindle (31);
a drivetrain connector (32 and the chain connecting to the rear wheel) configured to translate rotation of the crank spindle into rotation of a wheel (the rear wheel);
a crank arm (10) including a pedal interface (191, 291) configured to receive a pedal spindle of a cycle pedal;
a slip connection (14) configured to allow the crank arm to rotate about the crank spindle; and

Regarding claim 3, Feltrin discloses that the resiliently deformable member is disposed within a hollow (see Figure 5) defined within the crank arm.
Regarding claim 4, Feltrin discloses that the hollow defined within the crank arm is larger in size than the resiliently deformable member (see Figure 7) along at least a portion of a length of the hollow so as to permit deformation of the resiliently deformable member when under load.
Regarding claim 5, Feltrin discloses that the hollow defined within the crank arm narrows to have substantially a same size and shape as the resiliently deformable member proximate to the pedal interface of the crank arm (as shown in Figure 7, the end of the crank arm near 291 narrows down relative to the left side of the crank arm thus meeting the claim limitation; Furthermore, 292 and the narrowed end of the crank are viewed as being substantially a same size and shape, as best understood).
Regarding claim 10, Feltrin discloses that the resiliently deformable member is a leaf spring (292 can bend thus can be viewed as being a leaf spring).

Regarding claim 15, Feltrin discloses that the drivetrain connector translates rotation of the crank spindle into rotation of a rear wheel of the bicycle (see Figure 9).
Regarding claim 16, Feltrin discloses a bicycle crank assembly, comprising:
a crank spindle (31);
a drivetrain connector (32 and the chain connecting to the rear wheel) configured to translate rotation of the crank spindle into rotation of a rear wheel (see Figure 9) of the bicycle;
a crank arm (10) including a pedal interface (191, 291) configured to receive a pedal spindle of a bicycle pedal;
a slip connection (14) configured to allow the crank arm to rotate about the crank spindle; and
a resiliently deformable member (292) connected to the crank spindle and to the crank arm proximate to the pedal interface, wherein the resiliently deformable member translates rotation of the crank arm into rotation of the crank spindle (292 is capable of bending thus meeting the claim limitation; see MPEP 2114), and wherein the resiliently deformable member deforms under load to store pedal energy provided by a rider to the cycle pedal (292 is metal thus capable of bending; see MPEP 2114), and returns at least a portion of the pedal energy when not under load in a direction of the rotation (292 is capable of meeting this claim limitation; see MPEP 2114).
Regarding claim 18, Feltrin discloses that the resiliently deformable member is disposed within a hollow (see Figure 5) defined within the crank arm.

a crank spindle (31);
a drivetrain connector (32 and the chain connecting to the rear wheel) configured to translate rotation of the crank spindle into rotation of a wheel (see Figure 9);
two crank arms (10; two crank arms are shown in Figure 9) interfacing with opposite ends of the crank spindle via slip connections (14) configured to allow the crank arms to rotate about the crank spindle, each crank arm including a pedal interface (191, 291) configured to receive a pedal spindle of a cycle pedal, and each crank arm defining an internal hollow (where 292 is located; see Figure 5); and
two leaf springs (292), each leaf spring connected to the crank spindle and disposed within the internal hollow of one of the two crank arms, such that each leaf spring translates rotation of its crank arm into rotation of the crank spindle (292 is capable of bending thus meeting the claim limitation; see MPEP 2114), and wherein each leaf spring deforms under load to store pedal energy provided by a rider to the cycle pedal (292 is metal thus capable of bending; see MPEP 2114), and returns at least a portion of the pedal energy when not under load in the direction of rotation (292 is capable of meeting this claim limitation; see MPEP 2114).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Feltrin (US 9,027,439 B2) in view of Curran et al. (US 8,516,922 B2).
Regarding claims 2 and 17, Feltrin discloses all of the claim limitations, see above, but does not disclose that the slip connection includes a sleeve bearing.
Curran et al. teaches a sleeve bearing (30) that fits into a crank arm (50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the slip connection of Feltrin to include a sleeve bearing, as taught by Curran et al., for the purpose of providing a structure that allows for smooth rotation of the crank arm relative to the crank spindle thus reducing friction and allowing for less required pressing force from the user.	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Feltrin (US 9,027,439 B2) in view of Meyer et al. (US 10,343,745 B2).
Regarding claim 13, Feltrin discloses that the drivetrain connector includes a chainring (32) and a cycle chain (see Figure 7).
Feltrin does not disclose a cycle spider.
Meyer et al. teaches a cycle spider (24) that attaches to a chain ring (27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drivetrain connector of Feltrin to include a cycle spider, as taught by Meyer et al., for the purpose of providing a structure that allows a chain ring to exchanged thus allowing the user to optimize gear ratio between the chain ring and the gear at the rear wheel.
Allowable Subject Matter
s 6-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/ADAM D ROGERS/Primary Examiner, Art Unit 3656